In a proceeding to dissolve a homeowner’s association pursuant to Not-for-Profit Corporation Law § 1102, the petitioners appeal from a judgment of the Supreme Court, Richmond County (Solomon, J.), dated May 21, 2004, which denied the petition to dissolve the homeowner’s association and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
The petitioners did not demonstrate that competing factions of the homeowner’s association engaged in oppressive conduct towards them, or that there was internal dissension among the members of the homeowner’s association such that it would be in the best interest of the members for the homeowner’s association to be dissolved (see N-PCL 1102 [a] [2] [C], [D]; Matter of Korotun v Laurel Place Homeowner’s Assn., 6 AD3d 710 [2004]; Matter of John Luther & Sons Co. v Geneva Bldrs. & Trade Assn., 52 AD2d 737 [1976]). Accordingly, the Supreme Court properly denied the petition for dissolution. Moreover, since the petitioners failed to establish that dissolution was in order, the Supreme Court was not required to provide the petitioners with alternative relief (see Matter of Farega Realty Corp., 132 AD2d 797, 799 [1987]; cf. Matter of Kemp & Beatley [Gardstein], 64 NY2d 63, 73-74 [1984]). Adams, J.P., Crane, S. Miller and Mastro, JJ., concur.